3 So.3d 469 (2009)
STATE ex rel. James R. TOWNLEY
v.
STATE of Louisiana.
No. 2009-KH-0358.
Supreme Court of Louisiana.
March 3, 2009.
Granted for the sole purpose of transferring the writ of habeas corpus ad subjiciendum and motion to supplement and/or amend writ of habeas corpus ad subjiciendum to the district court with instructions to the district judge to act on relator's application(s) filed on November 20, 2008. the district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.